Title: To George Washington from Major General Israel Putnam, 7 May 1779
From: Putnam, Israel
To: Washington, George



Dear Sir
Camp Reading [Conn.] 7th May 1779

I am now taking the earliest opportunity to acquaint your Excellency with my arrival in Camp to resume the command of my Division.
In the course of my tour to the Eastward, I was at Hartford, during the setting of the Assembly, who supposed from a Resolution of Congress, which then lay before them, that all the men raised for the publick service in this State, under whatever description, whether Artillery, Dragoons, or Artificers, were to be consider’d & credited as part of the eight Battalions of Infantry, which were assign’d as a quota to this State for the year 1779.
This sentiment I opposed, at the time that the Return of the number wanting to compleat the eight Battalions to the present establishment, was laid before them—However instead of raising fourteen hundred men, the deficiency of the two Brigades under my command, they have made such deductions, as leave by their calculation but six hundred men to be raised & these are to be procured by voluntary inlistment—In consequence of this resolution, very few recruits I fear will be brought into the field, unless your Excellency should think proper to make some representations upon the subject to the Assembly, who will set the next week at Hartford, & this I presume will be of more efficacy, than any other means whatever.
From the Letters, which passed on my absence, & which I have seen since my return I find there was reason to apprehend, the Enemy would have been in motion before this time, & that upon those appearances, it was judged necessary, for all the troops which were under my command, to march for the defence of the posts on the North River, except the first Connecticut Brigade, which is now held in readiness for that purpose.
Altho I do not in the least doubt the necessity & propriety of these measures, or wish to be inform’d of the secrets of the ensuing Campaign, yet it is exceedingly natural for me to have some little curiosity about my future destination, whether I am to command those Troops which have been with me the winter past, ⟨or⟩ in some new Department, or whether I am to remain to guard the Huts at this Place—For after Genl McDougall is reinforced with the whole of my Division (which will augment his, to a very respectable command) nothing is said concerning the part which I am to act—However disagreeable the situation may be, I know there is a delicacy in thinking & treating on a subject⟨,⟩ where ones self is so intimately concerned beyond the limits of which, I hope I shall not be accused of passing.
I am unhappy to inform your Excellency that upon the removal of our Detachments from the Sea Coast, the Enemy have exhibited some specimens of enterprize a little unusual for them; A few nights since a small party, from a Whale Boat landed at Fairfield, surprized & carried off Brigadier Genl Silliman of the militia & his Son Majr Silliman—Last night another party landed at Middlesex near Norwalk, in quest of one Capt. Selleck, who happen’d to be absent; But a Mr Webb late a Lieut. in the Train, two of the Inhabitants, and the ingenious Doctor Bushnell fell into their hands—As the last mentioned Gentleman, who was there in the prosecution of his unremitted endeavours to destroy the Enemies shipping, is personally known to very few People, it is possible he may not be discover’d by his real name or character & may be consider’d of less consequence than he actually is.
I am this instant informed that about fifty of the Enemys Plunderers landed at Selleck’s Farms this morning, & carried off every man his Sheep, that is to say 50 before the Militia could be collected to oppose them, These incursions I expect will be frequent & troublesome, but I hope not decisive or very important. I am Your Excellency’s most obedient & very humble Ser⟨vt⟩
Israel Putnam

P.S. I design’d to have suggested to your Excellency the difficulties I am appprehensive will arise in procuring forage for the Baggage Horses & Teams⟨.⟩ The grass is by no means sufficient to support them—And dry forage will be furnish’d with great difficulty, & I fear in very small quantities.

